El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Tiburcio Llorens Torres suscribió un pagaré en unión de otras personas, obligándose mancomunada y solidariamente a pagar a la demandante Brockway Motor Truck Corporation of Puerto Rico la cantidad de $1,143.51. El documento men-cionado dice así:
“Valor $1,143.51. — Vencimiento noviembre 30, 1931. — Debemos y pagaremos mancomunada y solidariamente a bRücKway motor TRUCK CORPORATION of porto RICO, o a su orden, el día treinta de noviem-bre DE .MIL NOVECIENTOS TREINTA Y UNO, la SUma de MIL CIENTO CUA-RENTA y tres dollars cincubnta y un centavos, cantidad recibida a nuestra entera satisfacción y la que devenga intereses a razón del doce por ciento anual basta su total pago. — Expresamente nos so-metemos a la competencia de la Corte de Distrito del Distrito Judicial de San Juan, Puerto Rico, en caso de acción o reclamación .judicial, a que dé lugar la cobranza del presente pagaré, obligándonos así también a satisfacer cuantas costas, gastos y honorarios de abo-gados en caso de reclamación judicial, y aunque los procedimientos se sigan en nuestra rebeldía. — Ponce, Puerto Rico, Junio 4 de 1931. *125— (Firmados Helen Buchanan Jones. — Juan Emanuelli. — Tibureio Llorens. — Por mi como presidente de la Central Juliana Ine. (Fdo.) Walter McK. Jones.) — Affidavit No. 2074. — Suscrito ante mí, hoy día 4 de junio de 1931, por Walter McK. Jones, Helen Buchanan Jones, Juan Emanuelli y Tibureio Llorens, mayores de edad, casa-dos, propietarios y vecinos los dos primeros de Villalba, el tercero de Coamo y el líltimo de Ponce, a quienes doy fe de conocer perso-nalmente. — -'(Firmado) Félix Oehoteco Jr. — Notario Público.”
La demandante ejercita esta acción contra el mencionado Tibureio Llorens Torres en su carácter de deudor solidario para reclamar el cumplimiento de la obligación principal y además el pago de la cantidad de $200, que estima justa y razonable por los servicios profesionales de la firma de abo-gados Molina, Dubón & Ocboteeo. Alega la demandante que ha contratado estos servicios con la referida firma, para exi-gir, por la vía judicial, el cumplimiento de la obligación con-traída.
Solicitó el demandado la eliminación de la alegación rela-cionada con los honorarios de abogado, y la corte declaró sin lugar esta moción eliminatoria, así como la excepción previa que se presentó después sobre la base de que la demanda no aduce hechos suficientes para determinar una causa de acción.
No conforme el demandado con estas resoluciones, pidió que se dictase sentencia para establecer recurso de apelación ante el Tribunal Supremo. Así lo hizo la' corte inferior, de-clarando con lugar la demanda jurada de acuerdo con lo so-licitado por el Sr. Llorens Torres.
Alega el demandado que la corte inferior cometió error al declarar sin lugar la moción solicitando la elimina-ción de la alegación fijando una cantidad determinada para honorarios de abogados. Según se desprende del texto de la obligación, los suscribientes de la misma se obligaron a pa-gar costas, gastos y honorarios de abogados en caso de re-clamación judicial. El contrato celebrado por la demandante con sus abogados, fijando la cuantía de sus servicios, no im-pone obligación alguna al demandado en cuanto a la valora-ción de estos honorarios. Sin embargo, habiéndose compro-*126metido los suscribientes del pagaré a satisfacer honorarios de abogados en caso de reclamación judicial, el demandado queda obligado como deudor solidario a pagar una suma razonable, que puede ser estimada por la corte al dictar su fallo sobre la suma principal, sin necesidad de acudir a un procedimiento ulterior.
La cuestión ha sido directamente planteada por la de-mandante en sus alegaciones. El demandado, si no estaba conforme con la suma reclamada por honorarios, pudo negar la valoración de los mismos, para provocar la controversia y colocar a la corte en condiciones de rendir su fallo, después de haber oído la prueba. Lejos de hacerlo así, solicitó y ob-tuvo moción sobre las alegaciones, y no siendo excesiva la cantidad reclamada y habiéndose alegado en la demanda que la misma es justa y razonable, entendemos que debemos acep-tar, sin que proceda alterarlo o modificarlo, el fallo de la corte inferior.
Esta corte, en el caso de American Colonial Bank v. Rossy, 39 D.P.R. 564, se expresó en los siguientes términos:
“Aquí existen los requisitos que faltaban en el caso de A. Alvarez y linos., esto es, la Corte, visto el previo acuerdo de las partes contratantes y la expresa alegación del demandante en su demanda, fijó en su sentencia el montante de los honorarios. No precisaba es-perar el procedimiento ulterior que la ley establece para cuando el montante queda indeterminado. Es la corte la que tiene también ju-risdicción para Jijar el montante en esa segunda etapa del procedi-miento, y no era necesario esperar a ella porque la parte demandante como hemos indicado se cuidó de plantear desde el primer momento no sólo la procedencia de los honorarios por virtud del acuerdo de los propios contratantes, sino su cuantía, dándose así la debida opor-tunidad a los demandados para discutir ambas cuestiones.”
 Se alega además por el demandado que en el pagaré mencionado los firmantes de la obligación dejaron de obligar-se solidariamente al pago de honorarios de abogado y que no puede dictarse sentencia contra él por toda la suma que se reclama. No se deduce del texto del pagaré que la respon-sabilidad contraída1 por los suscribientes del mismo no sea *127solidaria. Comienzan los suscribientes por decir qne se obli-gan mancomunada y solidariamente a pagar nna suma deter-minada y luego exponen qne se someten a la competencia de la Corte de Distrito del Distrito Judicial de San Juan, en caso de reclamación judicial, obligándose también a satisfacer costas, gastos y honorarios de abogado. La obligación con-traída tiene el carácter de principal en cnanto a la suma adeu-dada y el carácter de accesoria en cnanto a las costas qne se originen en caso de qne se reclame el cobro del crédito por la vía judicial. Las costas surgen como cuestión accesoria cuando los suscribientes de la obligación ban incurrido en mora y el acreedor acude a los tribunales para hacer efec-tiva la obligación.
También alega el demandado que la corte inferior cometió error al declarar sin lugar la excepción previa a la demanda basada en no aducir hechos suficientes para consti-tuir una causa de acción. Se basa esta excepción én que el pagaré que se inserta en la demanda aparece suscrito por varias personas, las cuales se obligan a pagar mancomunada y solidariamente a la Brockway Motor Truck Corporation of Puerto Rico la cantidad de $1,143.51, no habiendo alegación alguna que exima de pago a los otros firmantes del pagaré, ni hechos específicos que expliquen por qué se exige todo su pago al Sr. Llorens. La cuestión planteada por el apelante ha sido ya resuelta por este Tribunal en el caso de Millón & Cía. Sucrs. v. Caamaño, 38 D.P.R. 198. En este caso dijo la Corte:
, - “En cuanto al significado y valor jurídico del contexto de dicho pagaré, las palabras con qne empieza: ‘Pagaremos solidaria y man-eomunadamente’ declaran la existencia expresa de una obligación so-lidaria : y la firma de dos personas al pie de ese documento no puede interpretarse ni aceptarse en forma alguna que no sea la de darle el carácter de obligados en ese contrato.”
# * * * ■ # # *
“En el documento presentado se dice:
“ ‘Pagaremos solidaria y mancomunadamente. . .. etc.’
*128"Esta forma de establecer la obligación no es otra cosa que la expresión de la solidaridad, de la constitución de responsabilidad in solidum, en bloque en cuanto a los deudores, y dando al acree-dor las facultades y derechos especiales de esta clase de obligaciones, entre ellas, la de reclamar el cumplimiento por cualquiera de los obli-gados, y en la totalidad de la prestación.”
Arguye el abogado del demandado apelante que las palabras “mancomunada y solidariamente” unidas por la conjunción copulativa “y” resultan antagónicas y no pueden subsistir, y que debe emplearse la disyuntiva “o” para de-terminar expresamente la solidaridad. No vemos nosotros el antagonismo. No tiene importancia a nuestro juicio que no se baya usado la disyuntiva “o” como alega el ilustrado abogado de la parte demandada. Los suscribientes de la obligación se obligan mancomunada y también solidariamente. Incumbe al acreedor exigir la responsabilidad mancomunada o la responsabilidad solidaria. Si elige la última, cualquiera de los suscribientes de la obligación está obligado a pagar la totalidad de la misma. Claro está que no cabe exigir al mis-mo tiempo ambas responsabilidades, y por lo tanto no existe la posibilidad de que surja el antagonismo a que se refiere el abogado de la parte demandada.

Opinamos que la corte inferior no cometió ninguno de los errores que se le atribuyen y que debe confirmarse la senten-cia apelada.